DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 9, 17 and 18 are objected to because of the following informalities:  each claim recites the claim language “in number” which confuses the meaning of the claim and introduces antecedent basis issues following the phrase “in number.” For example, Claim 8 recites in part “wherein the fixing portion of the insulation sheet is provided as two in number, and the two fixing portions” which creates confusion as to if “the two fixing portions” refers to “the fixing portion” earlier recited in the claim, or instead the “two in number” of “the fixing portion.” Appropriate correction and clarification of the claim language is required for each instance of the “in number” phrasing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in part “a plurality of supporting portions extending in the height direction and disposed opposite to the fixing portion, and the supporting portion is supported between the isolating portion and the outer shell” rendering the claim indefinite because it is unclear if the language stating “the supporting portion is supported between the isolating portion and the outer shell” applies to the plurality of supporting portions recited in the claim, only one of the plurality of supporting portions, or some other supporting portion. Appropriate clarification of the claim language is required.
Claim 14 recites in part “each insulation sheet” referring to the claimed “at least one insulation sheet.” Grammatically, because the insulation sheet claimed can be singular, or more than one, later references to the at least one insulation sheet should consistently refer to “the at least one insulation sheet” instead of treating the insulation sheet as only plural unless the claim clearly further limits the insulation sheet to be more than one insulation sheet. Appropriate clarification of the claim language is required.
Claims 15-18 depend from Claim 14 and are indefinite for failing to cure the 112(b) deficiencies of parent Claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0076575 To Ramunno.


    PNG
    media_image1.png
    325
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    219
    565
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    185
    478
    media_image3.png
    Greyscale

Figures 1-3 of RAMUNNO	
	Regarding Claim 1, RAMUNNO discloses a multifunctional high-voltage connector (Fig. 3 terminal assembly 110 is a high voltage connector), comprising: an upper cover (Fig. 3 cover 156); a pedestal (Fig. 3 lower section of terminal housing 122) detachably assembled with the upper cover (Fig. 3 cover 156); a conductive connection 
	Regarding Claim 2, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 1, wherein the conductive connection structure comprises: a main body portion (Fig. 2, fuse housing 24); and two conductive connection portions (Fig. 2, fuse contacting ends 34, 38) respectively positioned at both ends of the main body portion in the length direction (as shown by Fig. 2), and each of the conductive connection portions is connected to the main body portion (as shown by Fig. 2); the two conductive connection portions of the conductive connection structure are used to respectively insert into the two mating terminals (34, 38 extend through slots 40, 42 and connect to terminals 130, 120).
	Regarding Claim 3, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive 
	Regarding Claim 4, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive connection structure is a fuse (as discussed above, fuse 12 is a conductive connection structure as claimed).
	Regarding Claim 5, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 1, wherein the upper cover comprises: an outer shell (Fig. 6 cover 156); an inner shell fixed inside the outer shell (seal 150, cavity portion 143 each inserted to cover 156, para. 32 “It should also be appreciated that the ribs 154 of the seal 150 engage the inside of the cover 156”), and the inner shell is provided with an opening facing the outer shell in a height direction (as shown by Fig. 6); and at least one insulation sheet, each insulation sheet is fixed to the inner shell (para. 31 “the seal 150 is made of an elastomeric material such that the ribs 154 flex to form a seal with a cover 156 to be described” where here an elastomeric material is insulating and is thus an insulation sheet; para. 24 terminal housing 22 is made of a non-conductive material such as plastic; para. 30 teaches terminal housing 122 is non-conductive material such as plastic); each conductive connection portion and the main body portion of the conductive connection structure are accommodated in the inner shell via the opening of the inner shell (as shown by Fig. 6 138, 134), the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell (as shown by Fig. 6 where seal 150 isolates the conductive connections 138, 134 from the outer shell of upper casing 156).
Claim 6, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 5, wherein the insulation sheet has: an isolating portion extending in a width direction (ribs 154 extend in a width direction); and a fixing portion positioned on one side of the isolating portion in the width direction and extending in the height direction (ring shaped body portion 152 of seal 150); the isolating portion of the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell, and the fixing portion is fixed to the inner shell (para. 131 and Fig. 6 illustrate ring portion 152 secures to 143 and “seal 150 disposed about the cavity portion 143 of the terminal housing 122”).
	Regarding Claim 7, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction and disposed opposite to the fixing portion (including flange 146), and the supporting portion is supported between the isolating portion and the outer shell (as shown by Fig. 6 where insulating flange 146 is between ribs 154 and outer shell 156 portion 160 which inserts over inner shell portion 122 and 148).
	Regarding Claim 8, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the fixing portion (fig. 6, 152) of the insulation sheet is provided as two in number (Fig. 6 element 152 comprises four in number portions consisting of each side of the seal), and the two fixing portions are respectively formed on both sides of the isolating portion in the width direction (formed on sides of the two rib members 154 configured as claimed); the insulation sheet is provided as one in number (one seal 150), and the isolating portion 
	Regarding Claim 9, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 element 152 comprises one portion); the insulation sheet is provided as four in number and disposed in two pairs (the insulation sheet comprises four sides), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown by Fig. 6 to form a space to fit around section 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown by Fig. 6).
	Regarding Claim 10, RAMUNNO is relied upon as above and further discloses a battery product, comprising a battery assembly (abstract and Figures 9-11, battery assembly 180), a box and a multifunctional high-voltage connector (Fig. 9-11, where the high voltage connectors 110, 210, 310 includes a box), wherein the multifunctional high-voltage connector comprises an upper cover (as discussed above with respect to claim 1), a conductive connection structure (as discussed above with respect to claim 1), two 
	Regarding Claim 11, RAMUNNO is relied upon as above and further discloses the battery product according to claim 10, wherein the conductive connection structure comprises: a main body portion (including 122, of Fig. 3); and two conductive connection portions respectively positioned at both ends of the main body portion in the length direction (mounting end 30 and contacting end 36 each for coupling to terminal 18 and 20 as shown by Fig. 2, also shown by 136 and 130 of Fig. 5), and each of the conductive connection portions is connected to the main body portion (as shown by Fig. 3); the two conductive connection portions of the conductive connection structure are used to respectively insert into the two mating terminals (118, 120 of Fig. 3 also shown by Fig. 5).
Claim 12, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure is an one-piece structure, and each conductive connection portion directly protrudes from the main body portion in a height direction (as shown by Fig. 2 and Fig. 6 138 and 134 extending upward).
	Regarding Claim 13, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure is a fuse (Fig. 2, Fig. 1, Fig. 6, including fuse element 28 of fuse 12).
	Regarding Claim 14, RAMUNNO is relied upon as above and further discloses the battery product according to claim 10, wherein the upper cover (Fig. 3 156) comprises: an outer shell (Fig. 6 156); an inner shell fixed inside the outer shell (Fig. 6 143), and the inner shell is provided with an opening facing the outer shell in a height direction; and at least one insulation sheet (Fig. 6 seal 150 and insulating terminal housing 22 of Fig. 2), each insulation sheet is fixed to the inner shell (Fig. 6, seal 150 is fixed to inner shell portion 143); each conductive connection portion and the main body portion of the conductive connection structure in are accommodated in the inner shell via the opening of the inner shell (as shown by Fig. 6), the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell (Fig. 6 illustrating seal 150 surrounding inner shell portion 143 and separating it from the outer shell 156 as claimed).
	Regarding Claim 15, RAMUNNO is relied upon as above and further discloses the battery product according to claim 14, wherein the insulation sheet has: an isolating portion extending in a width direction (rib portions 154, Fig. 6; Fig. 2 terminal housings 

    PNG
    media_image4.png
    360
    243
    media_image4.png
    Greyscale

Fig. 6 section showing insulating terminal housing 122 and seal 150
	Regarding Claim 16, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction (flange 146 comprises a plurality of walls abutting seal 150) and disposed opposite to the fixing portion, and the supporting portion is supported between the isolating portion and the outer shell (insulating flange 146 is between the isolating portion of seal 150 and outer shell including 156 and 160).
Claim 17, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation sheet is provided as two in number (ring shaped portion 152 has four sides and comprises two sections), and the two fixing portions are respectively formed on both sides of the isolating portion (152 is formed on two sides of isolating cavity portion 143) in the width direction; the insulation sheet is provided as one in number (seal 150 comprises one insulating sheet), and the isolating portion of the insulation sheet extends in the length direction and covers the whole surface of the entire conductive connection structure facing the outer shell (as discussed above, insulating terminal housing portion 143 of Fig. 6 surrounds the conductive connection structure as does insulating terminal housing portion 22 of Fig. 2).
	Regarding Claim 18, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 ring portion 152 of seal 150); the insulation sheet is provided as four in number and disposed in two pairs (seal 150 comprises four sides disposed in two pairs), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown above in Fig. 6 to surround cavity 144 and cavity portion 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown above in Fig. 6 where seal 150 including each portion surrounds and covers ends of the conductive connection structure within cavity 144).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729